                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                       Roanoke Division

WESTERN WORLD INSURANCE             )
COMPANY,                            )
                                    )
            Plaintiff,              )
                                    )                           Case No.: 7:17-CV-518
v.                                  )
                                    )
AIR TECH, INC.,                     )
                                    )
            Defendant.              )
____________________________________)

                                                     ORDER1


       For the reasons set forth in the accompanying memorandum opinion, it is hereby

ORDERED that Western World Insurance Company’s motion for summary judgment (Dkt. No.

19) is GRANTED, Air Tech, Inc.’s cross-motion for summary judgment (Dkt. No. 21) is

DENIED, and this case is DISMISSED WITH PREJUDICE and STRICKEN from the active

docket of the court.

       The Clerk is directed to send a certified copy of this order and the accompanying

memorandum opinion to all counsel of record.

       It is so ORDERED.

                                                                Entered: March 29, 2019


                                                                Robert S. Ballou
                                                                Robert S. Ballou
                                                                United States Magistrate Judge




       1
           This case is before me by consent of the parties pursuant to 28 U.S.C. § 636(c)(1).
